Judge GREENE
concurring.
Although I agree with the result reached by the majority, I do not believe that analysis under Rule 60 is appropriate.
The sole basis relied upon by Chief Judge Sol G. Cherry in granting the defendant’s motion to set aside the order of Judge James F. Ammons, Jr. was that the defendant was entitled to a jury trial in plaintiff’s paternity action. Judge Ammons had concluded that defendant was not entitled to a jury trial. Whether Judge Ammons erred in denying the defendant a jury trial in this paternity action presents a question of law and can be addressed only by an appeal of Judge Ammons’ order or a timely motion in the trial court pursuant to Rule 59(a)(8). Hagwood v. Odom, 88 N.C. App. 513, 519, 364 S.E.2d 190, 193 (1988). Rule 60 “provides no specific relief for ‘errors of law’ and our courts have long held that even the broad general language of Rule 60(b)(6) does not include relief for ‘errors of law.’ ” Id. In this case, the defendant did not appeal Judge Ammons’ order and because his motion before Judge Cherry was filed more than 10 days after entry of Judge Ammons’ order it was not filed pursuant to Rule 59(b). N.C.G.S. § 1A-1, Rule 59(b) (1990) (motion must be “served *802not later than 10 days after entry of judgment”). For these reasons I join the majority in holding that Judge Cherry erred in setting aside Judge Ammons’ order.